Citation Nr: 0813019	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967 and from October 1977 to June 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a hearing at the RO 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

When this case was before the Board in March 2007, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.  While this case was in 
remand status, the RO granted service connection for the 
veteran's right shoulder disability.  Since the veteran's 
appeal has been satisfied for this issue, it is no longer 
before the Board. 


FINDING OF FACT

A heart disability was not present in service or within one 
year of separation from service, and is not etiologically 
related to service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active duty and is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
October 2002, prior to its initial adjudication of the claim.  
Although he was not specifically informed in this letter that 
he should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claim 
until April 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a heart disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim was no more than 
harmless error.  

In regard to VA's duty to assist, the record reflects that 
the veteran's service medical records have been obtained, as 
have post-service treatment records.  In addition, an 
appropriate VA medical opinion, based on a review of the 
pertinent evidence, was obtained in November 2007.  The Board 
acknowledges that the veteran was not afforded a VA 
examination to determine the etiology of any current heart 
disability.  The physician who provided the November 2007 
medical opinion determined that the medical evidence 
currently of record was sufficient for him to determine 
whether the veteran has a current heart disability and that 
no examination of the veteran was necessary for him to 
provide the required opinion.  Accordingly, the Board also 
concludes that no such examination is required in this case.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
manifests cardiovascular disease to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran had an abnormal 
ECG in September 1998.  In February 1999, the veteran also 
had an abnormal ECG that showed a possible lateral infarct 
and nonspecific intraventricular conduction delay.  However, 
there was no diagnosis of a heart disability in service.  The 
report of examination for discharge in February 1999 shows 
that the heart was found to be normal on clinical evaluation.

Although the post-service medical evidence of record show a 
questionable diagnosis of coronary artery disease, the 
preponderance of the medical evidence establishes that he 
currently has no heart disability.

In a March 2007 Board remand, the Board requested that the 
veteran be afforded a VA examination to determine the 
etiology of any current heart disability.  In November 2007, 
the claims file was reviewed by a VA physician  After 
reviewing the claims file, the examiner opined that the 
service medical records show no evidence for heart disease.  
The examiner noted that the March 2003 treatment record from 
the VA in San Juan, Puerto Rico, included a diagnosis of 
coronary artery disease.  The examiner opined that he 
believes this diagnosis to be incorrect because a March 27, 
2003, progress note states "Catherization looks clean," and 
the actual catheterization report indicates that the coronary 
arteries were normal.  He noted later entries reflecting 
assessments of atypical chest pain, but indicated there was 
no later medical evidence of heart disease and the pertinent 
findings have been normal.  In conclusion, the examiner 
opined that the veteran does not have heart disease and 
particularly does not have coronary artery disease.  As noted 
above, the examiner stated that examination of the veteran 
was not indicated.  

In essence, the evidence with respect to a current diagnosis 
and a nexus is limited to the veteran's own statements.  This 
is not competent evidence with respect to those matters since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that service connection 
for a heart disability is not warranted.


ORDER

Entitlement to service connection for a heart disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


